Title: From Thomas Jefferson to James McHenry, Robert Gilmor, and Samuel Sterett, 22 August 1793
From: Jefferson, Thomas
To: McHenry, James,Gilmor, Robert,Sterett, Samuel



Gentlemen
Philadelphia Aug. 22. 1793.

I recieved yesterday your favor of the 18th. and called to-day on Mr. Hammond. He said he could not give a passport of any kind which would be an absolute protection to either the French passengers or their baggage, but that he would give a letter of recommendation to all commanders of ships and others exhorting them to permit the passengers and what might be properly called their baggage to pass freely; but even this could be only on condition that there was no merchandize on board the ships: and he seemed to be apprized that these ships were loaded with merchandize of the islands. If you think such a letter of recommendation on such a condition may be useful, and will be so good as to write me accordingly, it shall be sent by return of post. I have the honour to be Gentlemen Your most obedient servt

Th: Jefferson

 